Citation Nr: 0015646	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-02 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 
1995, for the assignment of a 10 percent rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar.
 
2.  Entitlement to an effective date earlier than August 4, 
1995, for the assignment of a separate 10 percent rating for 
service-connected multiple reconstructive tendon surgeries of 
the right hand secondary to laceration with reflex 
sympathetic dystrophy.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).

4.  Entitlement to an increased disability rating for a 
service-connected laceration of the dorsum of the right hand 
with a tender scar, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.

5.  Entitlement to an increased disability rating for 
service-connected multiple reconstructive tendon surgeries of 
the right hand secondary to laceration with reflex 
sympathetic dystrophy, currently evaluated as 10 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1977.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and December 1999 rating 
decisions.  In July 1997, the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, granted a 10 
percent rating for a service-connected laceration of the 
dorsum of the right hand with a tender scar, effective from 
August 4, 1995.  A separate 10 percent rating was also 
assigned for multiple reconstructive tendon surgeries of the 
right hand secondary to laceration with reflex sympathetic 
dystrophy, effective from August 4, 1995.  The case was 
thereafter transferred to the RO in Montgomery, Alabama.  In 
December 1999, that RO denied entitlement to a TDIU.

In April 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  In June 2000, this case was 
advanced on the docket pursuant to 38 C.F.R. § 20.900(c) 
(1999). 

The veteran has also claimed entitlement to service 
connection for a visual disorder as secondary to his service-
connected right hand disability.  See Statement in Support of 
Claim, dated April 4, 1996.  This claim has not yet been 
adjudicated or perfected for appeal, and is referred to the 
RO for appropriate action. 


REMAND

Earlier effective date claims

The statement of the case (SOC) provided to the veteran in 
February 1998 failed to include the regulations pertinent to 
effective dates for awards of increased disability 
compensation, including 38 U.S.C.A. § 5110(a), (b)(2) (West 
1991) and 38 C.F.R. § 3.400(o)(1) and (2) (1999).  When a 
claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him an SOC that is complete 
enough to allow him to present written and/or oral arguments 
before the Board.  38 C.F.R. § 19.29 (1999).  Specifically, 
the statement of the case must include, among other things, 
"[a] summary of the applicable laws and regulations, with 
appropriate citations."  Id.  In this case, the veteran was 
not adequately notified of the regulations regarding 
effective dates for awards of increased disability 
compensation and an appropriate SOC should be provided to him 
on remand.

Any medical records showing treatment for a right hand 
disability dated in the years immediately prior to the 
veteran's claim for an increased rating may also prove 
relevant and should be obtained on remand.


Increased rating claims

In 1996, the veteran sought reevaluation of the disability 
rating assigned for his service-connected right hand 
disability.  In a June 1997 rating decision, the RO denied 
entitlement to a compensable disability rating for service-
connected status post laceration of the right hand, to 
include the issue of entitlement to an extraschedular 
evaluation.  The veteran submitted a Notice of Disagreement 
with this decision to the RO on June 16, 1997.  In July 1997, 
the RO granted a 10 percent rating for a laceration of the 
dorsum of the right hand with a tender scar and a separate 10 
percent rating for multiple reconstructive tendon surgeries 
of the right hand secondary to laceration with reflex 
sympathetic dystrophy.  Entitlement to an extraschedular 
evaluation remained denied.

The veteran is owed a Statement of the Case on the issue of 
entitlement to an increased rating for his service-connected 
laceration of the dorsum of the right hand with a tender scar 
and multiple reconstructive tendon surgeries of the right 
hand secondary to laceration with reflex sympathetic 
dystrophy, so that he may perfect an appeal if he continues 
to take issue with this claim.  See 38 C.F.R. §§ 19.29, 
19.30, 19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) 
(West 1991) ("Appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

TDIU claim

As noted above, the issue of an increased evaluation for the 
veteran's service-connected right hand disability(ies) is 
pending further development.  The United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) has held that a claim for a TDIU is 
inextricably intertwined with a subsequent claim for an 
increased rating for a service-connected disability.  Babchak 
v. Principi, 3 Vet. App. 466 (1992).  A claim that is 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
Thus, the increased rating issue must be adjudicated in 
connection with the current claim.

Further, the veteran has not been afforded a VA examination 
for his service-connected disability(ies) since 1997.  He was 
scheduled for examination in January 2000, but failed to 
report.  It is incumbent upon the appellant to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

There is no indication that the veteran was advised of the 
possible adverse consequences under 38 C.F.R. § 3.655 of not 
reporting for the scheduled examination.  It would be 
prejudicial to him if the Board were to apply this regulation 
without his having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the veteran that another examination will be 
scheduled for him, and that his claim will be denied if he 
fails, without good cause, to report for the scheduled 
examination.  

The RO should also assure that the VA Medical Center (VAMC) 
which schedules the examination provide written documentation 
in some form to substantiate that the veteran was notified of 
the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder.  After 
the development is undertaken on remand and the claim has 
been readjudicated, if the veteran again fails to report for 
a VA examination, citation to the provisions of 38 C.F.R. 
§ 3.655 should be included in the supplemental statement of 
the case (SSOC).

On remand, the RO should also attempt to obtain a copy of the 
Social Security Administration (SSA) decision awarding the 
veteran disability benefits, any recent VA treatment records, 
and an up-to-date employment statement.  In addition, the 
veteran has submitted copies of documents relating to his 
receipt of VA vocational rehabilitation.  It is unclear 
whether these are the complete file.  An annual review date 
of June 2000 is indicated, so there may be additional 
relevant vocational rehabilitation records now available.  
The veteran's vocational rehabilitation folder should be 
obtained and associated with the record on appeal.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, while the Board sincerely regrets the additional 
delay, this claim is REMANDED for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected right hand 
disability(ies) since 1994 and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the VAMCs in Bronx and New York, New 
York, and Tuscaloosa, Alabama.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

2.  Request that the veteran submit an 
up-to-date employment statement.

3.  Obtain and associate with the record 
on appeal a complete copy of the 
veteran's vocational rehabilitation 
folder.

4.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from SSA copies of all 
the documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

5.  Afford the veteran a comprehensive VA 
examination for the purpose of 
determining what effect his service-
connected right hand disability(ies) have 
on his ability to work.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to 
be performed.  The veteran should be 
advised of his responsibility to report 
for a VA examination under 38 C.F.R. § 
3.655.

In requesting that the examination be 
scheduled, the RO should assure that the 
VAMC has the veteran's current address of 
record.  The VAMC making arrangement for 
the examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

The examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected laceration of the dorsum of the 
right hand with a tender scar and 
multiple reconstructive tendon surgeries 
of the right hand secondary to laceration 
with reflex sympathetic dystrophy, as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to be 
permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  Readjudicate the veteran's earlier 
effective date and TDIU claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him an SSOC.  The SSOC must include 
citation to 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(1) 
and (2) (1999).  If the veteran has 
failed to report for an examination, 
citation of 38 C.F.R. § 3.655 should also 
be included.  Allow an appropriate period 
of time for response.

8.  Prepare a Statement of the Case on 
the issues of entitlement to increased 
disability ratings for a service-
connected laceration of the dorsum of the 
right hand with a tender scar and 
multiple reconstructive tendon surgeries 
of the right hand secondary to laceration 
with reflex sympathetic dystrophy.  It 
must include a summary of the evidence 
and a summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


